DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the phrase:  “the plasmonic nanoparticles”.  However, this phrase lacks antecedent basis because there are no earlier-recited plasmonic particles in Claim 1 or Claim 2.  For examination, this phrase will be treated as:  “wherein the plurality of nanoparticles comprises plasmonic nanoparticles, and the plasmonic nanoparticles”.
Claim 16 inherits the deficiencies of Claim 15.
Claim 16 recites the phrase:  “the empty scatterers in the array of empty scatterers”.  However, this phrase lacks antecedent basis because there is no earlier-recited array of empty scatterers in Claims 1, 2 or 15.  For examination, this phrase will be treated as:  “wherein the 
Claim 21 recites the phrase:  “a wavelength of light”.  However, there are two possible earlier-recited claim elements in Claim 1 to which this phrase might refer.  The first possibility is that the “a wavelength of light” of Claim 21 refers to the transparency of the substrate of Claim 1, thereby indicating that the substrate has transparency at least somewhere in the wavelength range of 400 nm to 700 nm.  The second possibility is that the “a wavelength of light” of Claim 21 refers to the light whose scattering has been either reduced or increased by the plurality of nanoparticles, thereby indicating that the plurality of nanoparticles is configured to reduce or to increase scattering of light having a wavelength at least somewhere in the range of 400 nm to 700 nm.  It is unclear which of these claim interpretations is correct, thereby rendering the scope of the claim unclear.  For examination, this phrase will be treated as:  “a wavelength of light to which the substrate is transparent”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the grounds of non-statutory double patenting as being unpatentable over Claim 35 of U.S. Pat. No. 8,691,104 to Greer et al. (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of the present Claim 26 is met by corresponding features of Claim 35 of the Greer patent, as correlated below.


Corresponding Claim Language of Claims 27 and 35 of U.S. Pat. No. 8,691,104 to Greer et al.
Notes
providing a substrate transparent to electromagnetic radiation within a wavelength range
providing a substrate … wherein the substrate is … a transparent optical material 

the substrate having a first refractive index
transparent optical material
any material which is transparent has a refractive index
depositing a first plurality of nanoparticles on the substrate in a pattern
depositing an etch mask on the substrate, the etch mask comprising nanoparticles
the nanoparticles of Greer ‘104 will necessarily be in some sort of pattern (regular or irregular)
etching a plurality of three dimensional scatterers on the substrate using the first plurality of nanoparticles as a mask
etching the substrate … and removing the etch mask 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 17-19, 21-25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al., KR 10-2016-0083794, published July 12, 2016 (citations are to the English translation attached herewith).
Regarding Claim 1, Ju discloses:  A structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate transparent to electromagnetic radiation within a wavelength range (low refractive index pattern 421 transmits light from one side of the layer stack to the other; paragraphs [0002], [0050], [0053], [0069] and FIGS. 1, 3, 6-11 of Ju);
the substrate comprising a plurality of three dimensional structures and having a first refractive index (low refractive index pattern 421 has a plurality of three dimensional structures, e.g., filling pattern 425 or intaglio pattern 427, and has a first refractive index; paragraph [0060] and FIGS. 3, 6-11 of Ju); and
a plurality of nanoparticles on the substrate (light-diffusing agent 428 of high refractive index pattern 422 is on the low refractive index pattern 421 and may include particles; paragraph [0057] and FIGS. 3, 6-11 of Ju);
the plurality of nanoparticles having a second refractive index (the particles of light-diffusing agent 428 may comprise materials of various refractive index; paragraph [0057] and FIGS. 3, 6-11 of Ju);
wherein the plurality of nanoparticles is configured to reduce or to increase scattering of light transmitted through or from the substrate (light-diffusing agent 428 diffuses [scatters] light from a backlight of the device, e.g., light source 10, light guide plate 20, reflective sheet 30 directing light through diffusion sheet 40; paragraphs [0002], [0056], [0057], [0116] and FIGS. 3, 6-12 of Ju).

Regarding Claim 2, Ju discloses:  wherein the plurality of nanoparticles is configured to block infrared radiation (the particles of light-diffusing agent 428 may comprise titanium dioxide or zinc oxide, wherein the particles of such materials are known to absorb small amounts of light in the infrared region; paragraph [0057] and FIGS. 3, 6-11 of Ju infrared radiation; see, e.g., column 27, lines 42-56 of U.S. Pat. No. 10,746,911 to Miyata et al.).

Regarding Claim 3, Ju discloses:  wherein the plurality of nanoparticles in configured to absorb infrared radiation (the particles of light-diffusing agent 428 may comprise titanium dioxide or zinc oxide, wherein the particles of such materials are known to absorb small amounts of light in the infrared region; paragraph [0057] and FIGS. 3, 6-11 of Ju infrared radiation; see, e.g., column 27, lines 42-56 of U.S. Pat. No. 10,746,911 to Miyata et al.).

Regarding Claim 4, Ju discloses:  wherein the plurality of nanoparticles is configured to emit infrared radiation (the particles of light-diffusing agent 428 may comprise titanium dioxide or zinc oxide, wherein the particles of such materials are known to absorb small amounts of light in the infrared region, and such materials necessarily emit infrared radiation because their molecular bonds are moving/vibrating/oscillating when they are at a temperature higher than absolute zero; paragraph [0057] and FIGS. 3, 6-11 of Ju infrared radiation; see, e.g., column 27, lines 42-56 of U.S. Pat. No. 10,746,911 to Miyata et al.).

Regarding Claim 5, Ju discloses:  wherein the second refractive index is equal to or higher than the first refractive index (refractive index of the high refractive index pattern layer 422 may be greater than that of the low refractive index pattern layer 421; paragraph [0060] and FIGS. 3, 6-11 of Ju).

Regarding Claim 6, Ju discloses:  wherein the plurality of three dimensional structures comprises an array of pillars having empty spaces, and wherein the plurality of nanoparticles partially or completely fills the empty spaces in the array of pillars (the plurality of three dimensional structures, e.g., filling pattern 425 or intaglio pattern 427, may comprise an array of pillars, wherein the particles of light-diffusing agent 428 may partially or complete fill the empty spaces in the array of pillars; FIGS. 3, 7-11 of Ju).

Regarding Claim 7, Ju discloses:  wherein the plurality of three dimensional structures comprises an array of pits or recesses (the plurality of three dimensional structures, e.g., filling pattern 425 or intaglio pattern 427, may comprise an array of pits or recesses; FIGS. 3, 6-11 of Ju).

Regarding Claim 8, Ju discloses:  wherein the array of pillars has a periodic spacing between pillars (the array of pillars of filling pattern 425 or intaglio pattern 427 may have a periodic spacing between the pillars; FIGS. 3, 7-11 of Ju).

Regarding Claim 9, Ju discloses:  wherein the pillars in the array of pillars have a shape selected from the group consisting of:  cylindrical, truncated cone, parallelepipedal, ellipsoidal, and jagged (the array of pillars of filling pattern 425 or intaglio pattern 427 may have a cylindrical or ellipsoidal or jagged shape; FIGS. 3, 7-11 of Ju).

Regarding Claim 10, Ju discloses:  wherein the plurality of three dimensional structures comprises an array of empty scatterers, and the plurality of nanoparticles partially or completely fills each of the empty scatterers (the filling pattern 425 or intaglio pattern 427 of low refractive index layer 421 comprises empty spaces between the individual protrusions/projections, and the high refractive index layer 422 comprising the particles of light-

Regarding Claim 11, Ju discloses:  further comprising an adhesive polymer between the substrate and the plurality of nanoparticles, and/or between the three dimensional structures and the plurality of nanoparticles (high refractive index pattern layer 422, which is between low refractive index layer 421 [and its protrusions 425, 427] and the particles of light diffusing agent 428, may be formed of an ultraviolet curable composition including one or more of (meth) acrylic, polycarbonate, silicone, and epoxy resins; paragraph [0059] and FIGS. 3, 6-11 of Ju).

Regarding Claim 12, Ju discloses:  wherein the plurality of nanoparticles is made of a material selected from the group consisting of:  SiO.sub.2, TiO.sub.2, ZrO.sub.2, Y.sub.2O.sub.3, AlN, and Ta.sub.2O.sub.5 (light diffusion agent 428 may include (meth)acrylic particles, siloxane particles, styrene particles, calcium carbonate, barium sulfate, titanium dioxide, aluminum hydroxide, silica, glass, talc, mica, white carbon, magnesium oxide, or zinc oxide; paragraph [0057] and FIGS. 3, 6-11 of Ju).

Regarding Claim 13, Ju discloses:  further comprising a hydrophobic polymer on the plurality of nanoparticles (second protective layer 430 may comprise polyvinyl acetate and may be located on high refractive index pattern layer 422; paragraph [0074] and FIGS. 3, 6-9, 11 of Ju).

Regarding Claim 14, Ju discloses:  wherein the plurality of nanoparticles is made of or coated with a hydrophobic material (second protective layer 430 may comprise polyvinyl acetate and may be coated upon on high refractive index pattern layer 422; paragraphs [0074], the Examiner notes that the claims do not require surrounding the nanoparticles with a hydrophobic material).

Regarding Claim 17, Ju discloses:  wherein the plurality of nanoparticles is completely filling the empty spaces in the array of pillars (high refractive index layer 422 comprising the particles of light-diffusing agent 428 may completely fill the empty spaces in the array of pillars of filling pattern 425 or intaglio pattern 427; FIGS. 3, 7-11 of Ju).

Regarding Claim 18, Ju discloses:  wherein the plurality of nanoparticles is completely filling the empty scatterers (high refractive index layer 422 comprising the particles of light-diffusing agent 428 may completely fill the empty spaces in the filling pattern 425 or intaglio pattern 427; FIGS. 3, 7-11 of Ju).

Regarding Claim 19, Ju discloses:  wherein the plurality of nanoparticles has an average diameter between 20 and 400 nm (average particle diameter may be 0.1 μm to 30 μm [100 nm to 30000 nm]; paragraph [0057] and FIGS. 3, 6-11 of Ju).

Regarding Claim 21, as best understood, Ju discloses:  wherein a wavelength of light ranges between 400 nm and 700 nm (low refractive index pattern 421 is transparent for use in a display device; paragraphs [0002], [0050], [0053], [0069] and FIGS. 1, 3, 6-11 of Ju).

Regarding Claim 22, Ju discloses:  A structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate transparent to electromagnetic radiation within a wavelength range (low refractive index pattern 421 transmits light from one side of the layer stack to the other; paragraphs [0002], [0050], [0053], [0069] and FIGS. 1, 3, 6-11 of Ju);
the substrate comprising a plurality of three dimensional structures and having a first refractive index; (low refractive index pattern 421 has a plurality of three dimensional structures, e.g., filling pattern 425 or intaglio pattern 427, and has a first refractive index; paragraph [0060] and FIGS. 3, 6-11 of Ju); and
a coating on the substrate (high refractive index pattern 422 having light-diffusing agent 428 is on the low refractive index pattern 421, wherein the high refractive index pattern may be formed by coating; paragraphs [0053], [0079], [0138], [0149] and FIGS. 3, 6-11 of Ju);
the coating having a second refractive index or effective refractive index (refractive index of the high refractive index pattern layer 422 may be greater than that of the low refractive index pattern layer 421; paragraph [0060] and FIGS. 3, 6-11 of Ju);
wherein the coating is configured to reduce or to increase the scattering of light transmitted through or from the substrate (light-diffusing agent 428 diffuses [scatters] light from a backlight of the device, e.g., light source 10, light guide plate 20, reflective sheet 30 directing light through diffusion sheet 40; paragraphs [0002], [0056], [0057], [0116] and FIGS. 3, 6-12 of Ju).

Regarding Claim 23, Ju discloses:  wherein the coating is a composite of multiple materials (high refractive index pattern 422 comprises both the particles of light-diffusing agent 428 and the matrix in which the particles are located; paragraph [0053]-[0060] and FIGS. 3, 6-11 of Ju).

Regarding Claim 24, Ju discloses:  wherein the composite contains nanoparticles (high refractive index pattern 422 comprises both the particles of light-diffusing agent 428 and the matrix in which the particles are located; paragraph [0053]-[0060] and FIGS. 3, 6-11 of Ju).

Regarding Claim 25, Ju discloses:  wherein the coating is inherently superhydrophilic, superhydrophobic, or oleophobic (light diffusion agent 428 may include (meth)acrylic particles, siloxane particles, styrene particles, calcium carbonate, barium sulfate, titanium dioxide, aluminum hydroxide, silica, glass, talc, mica, white carbon, magnesium oxide, or zinc oxide; paragraph [0057] and FIGS. 3, 6-11 of Ju; the Examiner notes paragraph [0041] on page 7 of Applicant’s originally-filed specification, stating that SiO2 [silica] and TiO2 [titanium dioxide] are superhydrophilic).

Regarding Claim 28, Ju discloses:  A method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a substrate transparent to electromagnetic radiation within a wavelength range (low refractive index pattern 421 transmits light from one side of the layer stack to the other; paragraphs [0002], [0050], [0053], [0069] and FIGS. 1, 3, 6-11 of Ju);
the substrate comprising a plurality of three dimensional scatterers and having a first refractive index (low refractive index pattern 421 has a plurality of three dimensional structures, e.g., filling pattern 425 or intaglio pattern 427, and has a first refractive index; paragraph [0060] and FIGS. 3, 6-11 of Ju);
selecting a material for a first plurality of nanoparticles having a second refractive index (a refractive index of a high refractive index pattern layer 422 may be 
the second refractive index being equal to or higher than the first refractive index (the refractive index of the high refractive index pattern layer 422 may be greater than that of the low refractive index pattern layer 421; paragraph [0060] and FIGS. 3, 6-11 of Ju); and
depositing at least one layer of the first plurality of nanoparticles on the substrate (light-diffusing agent 428 of high refractive index pattern 422 is on the low refractive index pattern 421 and may include particles; paragraphs [0053], [0057], [0079], [0138], [0149]  and FIGS. 3, 6-11 of Ju);
the depositing comprising partial or complete filling of empty spaces in the substrate (the filling pattern 425 or intaglio pattern 427 of low refractive index layer 421 comprises empty spaces between the individual protrusions/projections, and the high refractive index layer 422 comprising the particles of light-diffusing agent 428 may completely fill the empty spaces in the filling pattern 425 or intaglio pattern 427; FIGS. 3, 7-11 of Ju);
thereby reducing or increasing scattering of the electromagnetic radiation (light-diffusing agent 428 diffuses [scatters] light from a backlight of the device, e.g., light source 10, light guide plate 20, reflective sheet 30 directing light through diffusion sheet 40; paragraphs [0002], [0056], [0057], [0116] and FIGS. 3, 6-12 of Ju).

Claims 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al., US 2020/0116898.
Regarding Claim 26, Oh discloses:  A method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a substrate transparent to electromagnetic radiation within a wavelength range (transparent window 900; FIGS. 10-12 of Oh);
the substrate having a first refractive index (possible materials of the transparent window include glass, acrylic, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polymethylmethacrylate (PMMA), colorless polyimide (CPI), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, or silk; paragraph [0055] and FIGS. 10-12 of Oh);
depositing a first plurality of nanoparticles on the substrate in a pattern (plurality of first nanoislands 910 are deposited in a pattern on transparent window 900; paragraph [0133] and FIGS. 10-12 of Oh); and
etching a plurality of three dimensional scatterers on the substrate using the first plurality of nanoparticles as a mask (transparent window 900 is converted to transparent window 1000 having first nanocolumns 122 via etching using the plurality of first nanoislands 910 as a mask; paragraphs [0132]-[0134] and FIGS. 10-12 of Oh).

Regarding Claim 27, Oh discloses:  further comprising:
selecting a material for a second plurality of nanoparticles having a second refractive index 
the second refractive index being equal to or higher than the first refractive index (second nanoislands 1010 may be polystyrene, wherein the refractive index of polystyrene particles is approximately 1.6, which is higher than the refractive index of polymethylmethacrylate [PMMA], which is a possible material of the transparent window 900/1000 and has a refractive index of approximately 1.5; paragraphs [0055], [0135] and FIGS. 10-12 of Oh); and
depositing at least one layer of the second plurality of nanoparticles on the substrate (second nanoislands 1010 are deposited on transparent window 1000; FIG. 12 of Oh);
the depositing comprising partially or completely filling empty spaces in the substrate (second nanoislands 1010 are deposited within empty spaces in transparent window 1000, e.g., between individual first nanocolumns 122; paragraph [0135] and FIG. 12 of Oh);
thereby reducing scattering of the electromagnetic radiation (second nanoislands 1010 decrease the sharpness of the boundary of the surface of transparent window 1000, i.e., provide a further moth-eye structure within the moth-eye structure of the first nanocolumns 122, and thus provide a further anti-reflective effect; paragraphs [0057], [0137], [0138] and FIGS. 10-13 of Oh).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Keshavarz Akhlaghi et al., US 2020/0341174.
Regarding Claims 15 and 20, Ju does not appear to explicitly disclose:  wherein the plurality of nanoparticles comprises plasmonic nanoparticles, and wherein the plasmonic nanoparticles are made of a material selected from the group consisting of:  antimony tin oxide, indium tin oxide, aluminum zinc oxide, silver, gold, and aluminum.
Keshavarz Akhlaghi is related to Ju with respect to display device having diffusion structures.
Keshavarz Akhlaghi teaches:  wherein the plurality of nanoparticles comprises plasmonic nanoparticles, and wherein the plasmonic nanoparticles are made of a material selected from the group consisting of:  antimony tin oxide, indium tin oxide, aluminum zinc oxide, silver, gold, and aluminum (a plasmonic surface may comprise a periodic or aperiodic arrangement of metallic nano-particles in a thin metallic film, wherein the metal may be aluminum, gold, silver, copper, chromium, nickel, or any metal or metal-alloy with good enough specifications for plasmonic applications; Abstract and paragraphs [0003], [0009], [0013], [0033]-[0036] and FIGS. 3b, 4-6, 7b, 8 of Keshavarz Akhlaghi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the plasmonic nanoparticles of Keshavarz Akhlaghi for the nanoparticles of Ju because such particles lead to a more diffuse type of reflection, as taught in paragraph [0036] of Keshavarz Akhlaghi.

Regarding Claim 16, as best understood, Ju-Keshavarz Akhlaghi discloses:  wherein the empty scatterers in the array of empty scatterers have a shape selected from the group consisting of:  cylindrical, truncated cone, parallelepipedal, ellipsoidal, jagged, and their inverses (the array of pillars of filling pattern 425 or intaglio pattern 427 may have a cylindrical or ellipsoidal or jagged shape; FIGS. 3, 7-11 of Ju).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Nand et al., US 2017/0010389.
Regarding Claim 29, Ju does not appear to disclose:  wherein depositing at least one layer of the first plurality of nanoparticles on the substrate further comprises:
a) contacting the substrate to a first solution comprising an adhesive polymer and a first solvent, thereby chemisorbing the adhesive polymer to the substrate; 
b) rinsing the substrate with a second solvent, thereby washing off loosely adhering adhesive polymer; 
c) contacting the substrate coated with the adhesive polymer with a second solution comprising nanoparticles and a third solvent; and 
d) rinsing the substrate coated with the adhesive polymer and nanoparticles with a fourth solvent, thereby washing off loosely adhering nanoparticles.
Nand is related to Ju with respect to multi-layered optical device utilizing nanoparticles.
Nand teaches:
a) contacting the substrate to a first solution comprising an adhesive polymer and a first solvent, thereby chemisorbing the adhesive polymer to the substrate (first coating composition including a polyionic binder; Abstract and paragraphs [0019], [0023], [0038] and FIGS. 1, 2 of Nand); 
b) rinsing the substrate with a second solvent, thereby washing off loosely adhering adhesive polymer (excess non-absorbed material was rinsed away with a deionized water spray; paragraphs [0043], [0045], [0050]-[0052] and FIGS. 1, 2 of Nand); 
c) contacting the substrate coated with the adhesive polymer with a second solution comprising nanoparticles and a third solvent (second layer sprayed onto the surface of the first layer, wherein the second coating composition includes at least one electromagnetic energy-absorbing insoluble particle; paragraphs [0030], [0038], [0043] and FIGS. 1, 2 of Nand); and 
d) rinsing the substrate coated with the adhesive polymer and nanoparticles with a fourth solvent, thereby washing off loosely adhering nanoparticles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the deposition method of Nand for the nanoparticles of Ju, because the steps of such method may performed at ambient temperature and pressure [thus avoiding the complexities and costs of high temperature and/or high pressure and/or vacuum environments in processing], as taught in paragraphs [0006], [0039], [0043], [0050], [0052] of Nand.

Regarding Claim 30, Ju-Nand discloses:  further comprising iterating steps a)-d) (repeating the above deposition process for each substrate 5 times; paragraphs [0045]-[0049] of Nand).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Nand and further in view of Steiner et al., US 2015/0140316.
Regarding Claim 31, Ju-Nand discloses:  wherein the first, second, third, and fourth solvents are selected from the group consisting of:  ethanol, water, methyl ethyl ketone, and mixtures thereof (excess first coating non-absorbed material was rinsed away with a deionized water spray, and second layer excess material again rinsed away in a similar fashion with the first layer; paragraphs [0043], [0045], [0050]-[0052] and FIGS. 1, 2 of Nand);
Ju-Nand does not appear to disclose:  wherein the adhesive polymer is polyvinyl pyrrolidone.
Steiner is related to Ju-Nand with respect to multi-layered optical device utilizing nanoparticles.
Steiner teaches:  wherein the adhesive polymer is polyvinyl pyrrolidone (in the formation of a metal oxide particles containing layer, a first coating solution may comprise one of several listed chemicals, including polyvinyl pyrrolidone, as a binder; paragraphs [0002]-the Examiner notes that Steiner’s list of suitable chemicals overlaps with Nand’s list of suitable chemicals for the binder, as seen by comparing paragraph [0034] of Steiner with paragraphs [0019]-[0021] of Nand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polyvinyl pyrrolidone of Steiner for the binder of Ju-Nand, because such material is one that improves the processing, coating quality, adhesion and durability of the final construction, as taught in paragraph [0034] of Steiner.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872